Citation Nr: 1514903	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for bilateral pes planus with degenerative joint disease of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2000 to October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ). 38 C.F.R. § 20.1304(c) (2014). 

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  Except for VA medical records and the transcript of the November 2014 hearing, the Veteran's Virtual VA file contains documents that are duplicative of those already associated with his paper claims file.  A review of the VBMS file reveals that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claims on appeal.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the Veteran's claims for increased rating for bilateral pes planus with degenerative joint disease of the right foot, and degenerative joint disease of the right knee, to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

A review of the record reveals that there are potentially pertinent outstanding VA treatment records that have not yet been obtained. 

Specifically, during the November 2014 hearing, the Veteran testified that he was seen by a VA doctor the month prior, and that doctor referred him for an examination of the nerves in his feet, as well as his Achilles tendon.  The Veteran's file contains VA treatment records dated through June 2014. 

In addition, a VA treatment note dated in June 2014 indicates that the Veteran was to be scheduled for an orthopedic examination of his knee, due to the increase in pain he was experiencing.  At the November 2014 hearing, the Veteran testified that he was told by doctors that he needed a knee replacement surgery, and had an appointment the next month regarding such.  Because VA records of these appointments could contain information that bears on the outcome of the Veteran's claim, efforts should be made to procure them.

Therefore, a remand is necessary in order to obtain additional outstanding records referable to the Veteran's bilateral pes planus and his right knee, to include updated VA treatment records from the Richmond, VA Medical Center, dated from June 2014 to the present.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In addition, as the outstanding treatment records may indicate a change in the Veteran's service-connected conditions, after obtaining all outstanding treatment records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran a new VA examination and/or opinion deemed necessary for the adjudication of his claims.

Finally, as a positive resolution of the claims for an increased rating for the Veteran's service connected bilateral pes planus with degenerative joint disease of the right foot and degenerative joint disease of the right knee would impact the adjudication of the claim for TDIU, the Board finds this matter to be inextricably intertwined with the claims for increased ratings.  As such, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA (and non-VA) treatment records, (ensure that these include records from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia), dated from June 2014 to the present.  After securing any necessary authorization from him, obtain all records identified by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should then perform any additional development it deems necessary, to include arranging for a new VA examination, if warranted.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to first re-adjudicate the claims for an increased initial rating for bilateral pes planus with degenerative joint disease of the right foot and degenerative joint disease of the right knee.  Thereafter, the AOJ should adjudicate the claim for TDIU.  To the extent that any claim is denied, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




